 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   County Mutual Insurance Company,                 No. CV-19-05841-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Wespac Construction Incorporated, et al.,
13                 Defendants.
14
15          The Court reviewed Plaintiff’s original complaint and issued an order requiring
16   Plaintiff to amend the complaint to properly allege the citizenship of AZ Fire Sprinklers,

17   LLC. (Doc. 9.) Plaintiff promptly filed its first amended complaint, which alleges in
18   relevant part that “Defendant AZ Fire Sprinklers, LLC (“AZ Fire”) is an Arizona limited

19   liability company with its principal place of business located in Camp Verde, Yavapai

20   County, Arizona.      According to records maintained by the Arizona Corporation
21   Commission, AZ Fire has two members, Nathan L. Jackson and Jennifer A. Jackson, both
22   of whom reside in Camp Verde, Yavapai County, Arizona.” (Doc. 12 ¶ 6.)

23          The Court appreciates Plaintiff’s swift amendment, but unfortunately, there

24   remains a defect in the jurisdictional allegations. As to individual natural persons, an

25   allegation about an individual’s residence does not establish his or her citizenship for

26   purposes of establishing diversity jurisdiction. “It has long been settled that residence
27   and citizenship [are] wholly different things within the meaning of the Constitution and
28   the laws defining and regulating the jurisdiction of the . . . courts of the United States;
 1   and that a mere averment of residence in a particular state is not an averment
 2   of citizenship in that state for the purpose of jurisdiction.” Steigleder v. McQuesten, 198
 3   U.S. 141, 143 (1905). “To be a citizen of a state, a natural person must first be a citizen
 4   of the United States. The natural person’s state citizenship is then determined by her
 5   state of domicile, not her state of residence. A person’s domicile is her permanent home,
 6   where she resides with the intention to remain or to which she intends to return.”
 7   Kanter, 265 F.3d at 858-59 (emphasis added) (citations omitted).
 8          Plaintiff failed to allege the citizenship of Nathan L. Jackson and Jennifer A.
 9   Jackson, who are alleged to be the two members of AZ Fire Sprinkler, LLC. This can be
10   pled on information and belief. Carolina Cas. Ins. Co. v. Team Equipment, Inc., 741
11   F.3d 1082, 1087 (9th Cir. 2014) (allowing plaintiff to plead jurisdictional allegations on
12   information and belief “where the facts supporting jurisdiction [were] not reasonably
13   ascertainable by the plaintiff”).
14          Accordingly,
15          IT IS ORDERED that by January 17, 2020, Plaintiff shall file a second amended
16   complaint properly alleging the citizenship of AZ Fire Sprinklers, LLC.
17          IT IS FURTHER ORDERED that if Plaintiff fails to timely file a second
18   amended complaint, the clerk of the court shall dismiss this case, without prejudice, for
19   lack of subject matter jurisdiction.
20          Dated this 2nd day of January, 2020.
21
22
23
24
25
26
27
28


                                                -2-
